Exhibit 10.4

SIRENZA MICRODEVICES, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), is made and entered into by and between
SIRENZA MICRODEVICES, INC. (the “Company”) and Phillip Chuanze Liao
(“Executive”), and will become effective only upon and as of the Effective Date.
As used herein, the “Effective Date” means the Effective Date (as defined
therein) of the merger of Premier Devices, Inc., a California corporation
(“Penguin”) with and into Penguin Acquisition Corporation, a California
corporation and a wholly-owned subsidiary of the Company (“Merger Sub”),
pursuant to the Agreement and Plan of Merger dated February 4, 2006 by and among
the Company, Merger Sub, Executive, Yeechin Liao and Penguin (the “Merger
Agreement”) has occurred.

WHEREAS, the Company wishes to engage Executive as the President of Penguin,
which will be the Company’s wholly-owned subsidiary following the Closing (the
“Operating Subsidiary”), as part of the Company’s continuing efforts to build
stockholder value; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors,
comprised solely of disinterested directors, has determined to provide Executive
with this employment agreement, including the severance package and other
benefits provided hereby, for the purpose of inducing Executive to continue
serving in this capacity and further to provide diligent and efficacious
services to the Company during his employment.

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

I. Employment. The Company hereby employs Executive, and Executive hereby
accepts employment, upon the terms and conditions hereinafter set forth.

II. Term. Subject to the provisions for termination as hereinafter provided, the
term of this Agreement is for a period commencing on the Effective Date and
ending on the date that is two years following the Effective Date (the “Initial
Term”). As used in this Agreement, the “Employment Period” shall mean the
Initial Term.

III. Duties. Executive is engaged as President of the Operating Subsidiary, to
have responsibility for and authority over the day-to-day management of the
Operating Subsidiary and shall have full authority and responsibility, subject
only to the direction of the Chief Executive Officer of the Company, the Board
of Directors of the Company and the Operating Subsidiary’s Board of Directors,
for administering the day-to-day operations of the Operating Subsidiary in all
respects. In addition, Executive shall serve, at the request of the Company and
without additional compensation, in such additional positions from time to time
as may be reasonably requested of Executive and reasonably related to his
services as President of the Operating Subsidiary. The duties and
responsibilities of the Executive shall include the duties and responsibilities
for the Executive’s corporate offices and positions as set forth in the
Operating Subsidiary’s bylaws from time to time in effect and such other duties
and responsibilities as the Company’s Chief Executive Officer or Board of
Directors or the Operating Subsidiary’s Board of Directors may



--------------------------------------------------------------------------------

from time to time reasonably assign to the Executive, in all cases to be
consistent with the Executive’s corporate offices and positions.

IV. Extent of Services. Executive shall faithfully and to the best of his
ability, experience, and talents, perform all of the duties that may be required
of and from him pursuant to this Agreement. Nothing herein shall be construed as
preventing Executive from (a) investing his assets in companies in such form or
manner as will not require any services on the part of Executive, unless such
services relate to activities permitted pursuant to Section V hereof or
Executive discloses in writing to the Company the extent of such services and
receives written authorization to provide such services, in the operations or
the affairs of the companies in which such investments are made or (b) serving
as a director, advisor, or consultant to a third party; provided, however, that
such investments or services may not be in connection with a business which is
in competition with the Company or the Operating Subsidiary (excluding
(i) indirect investments through mutual funds or other broad based investment
vehicles, (ii) investments in debt instruments, and (iii) purchases or
acquisitions of less than 5% of any class of securities of any enterprise (but
without otherwise participating in the activities of such enterprise) if such
securities are listed on any national or regional securities exchange or have
been registered under Section 12(g) of the Exchange Act).

V. Other Activities. The Executive shall devote substantially all of his working
time and efforts during the Operating Subsidiary’s normal business hours to the
business and affairs of the Company and its subsidiaries (including the
Operating Subsidiary) and to the diligent and faithful performance of the duties
and responsibilities duly assigned to him pursuant to this Agreement, except for
vacations, holidays and sickness. However, the Executive may devote a reasonable
amount of his time to civic, community, or charitable activities and, with the
prior written approval of the Company’s Board of Directors, to serve as a
director of other corporations and to other types of business or public
activities not expressly mentioned in this paragraph.

VI. Place of Employment. The Executive’s services shall be performed at the
Company’s offices in Sunnyvale or San Jose, California, or in the offices of the
Operating Subsidiary’s subsidiaries located in Germany or in Shanghai.

VII. Compensation and Employee Benefits.

A. Annual Base Salary. For all services rendered by Executive under this
Agreement, the Company shall pay Executive during the term of this Agreement a
base salary, payable in equal periodic installments in accordance with the
Company’s regular payroll practices, as such may be amended from time to time,
at an annual rate of not less than $250,000. The amount of such base salary
shall be reviewed at least once each fiscal year by the Chief Executive Officer
and the Compensation Committee of the Company’s Board of Directors.

B. Bonus Compensation. Executive may receive bonuses, payable in cash or shares
of the Company’s stock, as may be determined from time to time by the Company’s
Board of Directors or the Compensation Committee of the Company’s Board of
Directors, in its sole discretion, on the basis of: (i) Executive’s success in
meeting his personal performance goals, as established by the Compensation
Committee of the Company’s Board of Directors in consultation with the
Executive; (ii) Executive’s merit, including but not limited to the quality of

 

2



--------------------------------------------------------------------------------

the services provided by Executive and his industriousness and diligence in
performing such services; and (iii) the Company’s and Operating Subsidiary’s
financial success and progress in the prior fiscal year.

C. Vacation and Holidays. Executive shall be entitled to accrue 26 days of paid
vacation for each year of service provided. Any accrued but unused vacation time
shall be carried over to successive years in accordance with the Company’s
published vacation accrual policies and shall be paid to Executive at or before
the termination of his employment, in accordance with Company policy. Executive
shall be entitled to paid Company holidays in accordance with the Company’s
policies in effect from time to time for its senior executive officers.

D. Executive Benefits. Executive shall be entitled to receive all of the rights,
benefits, and privileges of an employee and an executive officer of the Company
under any generally applicable retirement, pension, profit-sharing, insurance,
health and hospital, or other employee benefit plans which may be now in effect
or hereafter adopted by the Company, subject in all cases to the extent that his
position, tenure, salary, age, health and other qualifications make him eligible
to participate, and subject to the rules and regulations applicable thereto.

E. Working Facilities. Executive shall be furnished with a private office,
business tools, and such other facilities and services suitable to Executive’s
position and adequate for the performance of the duties required by this
Agreement.

F. Expenses. Subject to limits which may be imposed by the Company’s Board of
Directors, including any committee thereof, Executive is authorized to incur
reasonable expenses in connection with his responsibilities in conducting the
business of the Company (including the Operating Subsidiary), including expenses
for entertainment, travel, and similar items. The Company will reimburse
Executive for all such expenses upon the presentation by Executive, in a timely
manner, of an itemized account of such expenditures, including receipts or other
adequate documentation, or Executive may pay such expenses with a Company credit
card, if a Company credit card is issued to Executive, and Executive shall
appropriately document the business purpose of such expenditures. Executive’s
expenses must be submitted to and approved by the Audit Committee or another
officer or employee designated by the Audit Committee to review and approve such
expenses. The parties agree that for purposes of this paragraph, the Executive’s
air travel shall be coach class domestically and business class internationally.

G. Educational Expenses. Executive shall be entitled to receive reimbursement
for educational expenses consistent with the Company’s policy on educational
reimbursement.

VIII. Proprietary Interests of Company.

Executive and the Company recognize that the Company is in a highly competitive
business in a highly technical industry. The parties acknowledge that the
success or failure of the Company depends largely on the development and use of
certain proprietary and confidential information and trade secrets, including
without limitation, information concerning any of the Company’s or its
subsidiaries’ patented components, research and development projects and in
patent process components, and personal relationships with present and potential

 

3



--------------------------------------------------------------------------------

customers, suppliers, contractors, and governmental agencies as well as
technology, procedures, systems, and techniques relating to the products
developed or distributed by the Company or its subsidiaries (hereinafter
collectively referred to as “Confidential Information”). Confidential
Information is a substantial asset of the Company. Confidential Information will
be disclosed to Executive in the normal course of operation. Executive
acknowledges that Confidential Information is extremely valuable to the Company
and must be protected from unauthorized use by the Company’s competitors or
other persons. Therefore, Executive agrees not to disclose or use, whether for
the benefit of Executive or any other person or entity, at any time during or
after his employment, any Confidential Information to any person or entity other
than the Company or persons authorized by the Company to receive such
Confidential Information. As an express condition of the Executive’s employment
with the Company, the Executive agrees to execute and abide by confidentiality
agreements as requested by the Company, including but not limited to the
Company’s form of Employment, Confidentiality and Invention Assignment
Agreement, which is attached hereto as Exhibit A and incorporated herein by
reference.

Upon termination of his employment with the Company, all documents, records,
notebooks, and similar repositories of or containing Confidential Information,
including copies thereof, then in Executive’s possession, whether prepared by
Executive or others, will be left with the Company, and no copies thereof will
be retained by Executive.

It is agreed that any breach of this Section VIII will cause immediate
irreparable harm to the Company and monetary damages would be difficult if not
impossible to ascertain. Therefore, the parties agree that, upon any breach of
any covenant in this Section VIII that the Company may obtain from the district
court for the City of Broomfield or Jefferson County, Colorado, or any other
court of competent jurisdiction, an appropriate restraining order, preliminary
injunction or other form of equitable relief with respect thereto. Nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other available remedies for such breach, including the recovery of damages,
costs, and attorney fees.

IX. Termination of Employment.

A. Termination by Mutual Agreement. The Company and Executive may agree to
terminate this Agreement on terms and conditions mutually acceptable to them as
of the date of termination.

B. Early Termination. The Company may terminate the Executive’s employment for
any reason prior to the end of the Employment Period by giving the Executive 30
days’ advance notice in writing. The Executive may terminate his employment for
any reason prior to the end of the Employment Period by giving the Company 30
days’ advance written notice; provided that, in the case of a termination due to
a Change in Duties, Compensation or Benefits, Executive’s notice shall state the
reasons for which such assertion is made.

C. Death. The Executive’s employment shall terminate immediately in the event of
his death. In the event of Executive’s death during the Employment Period, the
Company shall pay to Executive’s estate any unpaid wages or other amounts owing
at the time of death and shall pay, in addition to and not as a substitute for
the proceeds from any life insurance policies on Executive’s life paid for by
the Company or the Operating Subsidiary, an amount equal to the Severance Amount
(as defined herein) which would have been payable to Executive

 

4



--------------------------------------------------------------------------------

if there had been a Involuntary Termination on the date of Executive’s death.
The Executive’s rights under the benefit plans of the Company shall be
determined under the provisions of those plans.

D. Disability. If Executive becomes Disabled during the term of employment, the
Company may, at its option, by 30 days’ advance written notice to Executive or
Executive’s personal representative, terminate his employment under this
Agreement. In the event that the Executive resumes the performance of
substantially all of his duties hereunder before the termination of his
employment under this paragraph D becomes effective, the notice of termination
shall automatically be deemed to have been revoked. No compensation or benefits
will be paid or provided to the Executive under this Agreement on account of
termination in the event of Disability, or for periods following the date when
such a termination of employment is effective. The Executive’s rights under the
benefit plans of the Company shall be determined under the provisions of those
plans.

E. Involuntary Termination. In the event a termination constitutes an
Involuntary Termination as defined herein, so long as he signs and does not
revoke a waiver and release of claims in favor of the Company reasonably
acceptable to the Company, Executive shall be entitled to, in lieu of any
severance benefits to which the Executive may otherwise be entitled under any
Company severance plan or program, a single lump sum payment equal to: (i) the
unpaid amount of the then applicable annual base salary up to the effective date
of such Involuntary Termination, (ii) payment of Executive’s pro rata share of
any incentive bonus program earned up to the effective date of such Involuntary
Termination based on the number of full calendar months worked in any calendar
year for which a bonus is to be paid; and (iii) payment of Executive’s then
current base salary for a period of time equal to the Severance Period (such
payment under this clause (iii) to be referred to herein as the “Severance
Amount”). Such severance shall be paid to Executive as soon as practical
following Executive’s Involuntary Termination or, to the extent required by
Internal Revenue Code Section 409A as amended (and the regulations issued
thereunder), paid in full on the day following the six (6) month anniversary of
such date. Subject to the Company’s obligations under paragraph H of this
Section IX, the Executive’s rights under the benefit plans of the Company and
the Operating Subsidiary shall be determined under the provisions of those
plans.

F. Voluntary Termination and Termination for Cause. In the event a termination
constitutes a Voluntary Termination as defined herein, then the Executive shall
be entitled to receive severance and any other benefits only as may then be
established under the Company’s existing severance and benefit plans and
policies at the time of such termination. No compensation or benefits will be
paid or provided to the Executive under this Agreement on account of a
termination for Cause. The Executive’s rights under the benefit plans of the
Company shall be determined under the provisions of those plans.

G. Definitions. All the terms defined in this paragraph G shall have the
meanings given below throughout this Agreement.

1. “Cause” shall mean (i) following delivery to Executive of a written demand
for performance from Company which describes the basis for Company’s belief that
Executive has not substantially performed his duties, Executive’s continued
violation of Executive’s obligations to the Company which is demonstrably
willful and deliberate on

 

5



--------------------------------------------------------------------------------

Executive’s part for a period of thirty (30) days following such written demand,
(ii) Executive being convicted of a felony involving moral turpitude,
(iii) Executive willfully breaching any material term of this Agreement which
continues uncured for a period of thirty (30) days after written notice thereof
from the Company, or (iv) without the consent of the Company, Executive’s
commencement of employment with another employer while he is an employee of the
Company. No act, or failure to act, by the Executive shall be considered
“willful” unless committed without good faith without a reasonable belief that
the act or omission was in the Company’s best interest.

2. “Change in Duties, Compensation, or Benefits” shall mean, without the
Executive’s prior written consent, one or more of the following events shall
occur prior to the end of the Employment Period:

a. a material detrimental change in the nature or scope of Executive’s
authority, responsibilities or duties from those applicable to him immediately
prior to such change;

b. a reduction in Executive’s annual base salary from that provided to him
immediately prior to such reduction;

c. a diminution in Executive’s eligibility to participate in bonus, incentive
award or any other compensation plan which provides opportunities to receive
compensation from those currently applicable to him, except for: (i) changes in
the eligibility requirements for plans that are applicable to employees or
executive officers generally; (ii) changes in plans that are applicable to all
executives and result in a diminution of Executive’s benefits under such plan
that is fair and proportional as compared to the diminution of benefits for all
executives; and (iii) changes that are required by applicable law;

d. a material diminution in the kind or level of employee benefits (including
but not limited to medical, dental or life insurance and long-term disability
plans) and perquisites to which Executive is entitled immediately prior to such
diminution, except for: (i) changes in the eligibility requirements for benefits
that are applicable to employees generally; (ii) changes in benefits and
perquisites that are applicable to all employees or executives and result in a
diminution of Executive’s benefits that is fair and proportional as compared to
the diminution for all executives; and (iii) changes that are required by
applicable law;

e. a material reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to the Executive
immediately prior to such reduction, and which reduction is expected to last at
least three months;

f. a change in the location of Executive’s principal place of employment by the
Company to a location not within fifty (50) miles from one of the locations
specified in Section VI;

g. the failure by the Company to obtain the assumption of this Agreement by any
successor in accordance with Section XVII;

 

6



--------------------------------------------------------------------------------

h. any termination of the Executive’s employment by the Company which is not
effected for death, Disability or for Cause, or any termination for which the
grounds relied upon are not valid;

i. any material breach by the Company of any material provision of this
Agreement; or

j. a reasonable determination by a majority of those persons comprising the
Board of Directors of the Company prior to a Change of Control (even if such
determination is made after such Change of Control) that, as a result of a
Change of Control and a change in circumstances thereafter significantly
affecting his position, Executive is unable to exercise the functions or duties
attached to his position immediately prior to the date on which a Change of
Control occurs.

3. “Change of Control” shall mean the consummation of: (A) a sale of all or
substantially all of the Company’s or Operating Subsidiary’s assets; or (B) any
merger, consolidation or other business combination transaction of the Company
or the operating subsidiary with or into another corporation, entity or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company or the Operating Subsidiary
outstanding immediately prior to such transaction continue to hold (either by
such shares remaining outstanding, by their being converted into shares of
voting capital stock of the surviving entity or otherwise) a majority of the
total voting power represented by the shares of voting capital stock of the
Company or of the Operating Subsidiary (or the surviving entity), as applicable,
outstanding immediately after such transaction; or (C) the direct or indirect
acquisition (including by way of a tender or exchange offer) by any person, or
persons acting as a group (in each case other than John Ocampo, Susan Ocampo
and/or Phillip Liao or any of their “Affiliates” as defined in the Merger
Agreement) of beneficial ownership or a right to acquire beneficial ownership of
shares representing a majority of the voting power of the then outstanding
shares of capital stock of the Company or of the Operating Subsidiary, as
applicable. Notwithstanding the foregoing, no merger, consolidation,
reorganization, or dissolution of the Operating Subsidiary or merger of the
Operating Subsidiary or similar transaction involving the Operating Subsidiary
shall constitute a Change of Control in the event that the Operating Subsidiary
or its business or assets continue to be owned by the Company (and continue to
be managed by the Executive) following such transaction.

4. “Disabled” or “Disability” shall mean either (i) mental or physical illness
or condition rendering Executive incapable, at the time notice is given, of
performing any significant portion of Executive’s normal duties with the Company
even after the Company’s reasonable accommodation of any such disability in
accordance with the Americans with Disabilities Act and the relevant state
nondiscrimination statute, or (ii) Executive, at the time notice is given, has
been unable to substantially perform his duties under this Agreement for a
period of not less than six (6) consecutive months as the result of his
incapacity due to physical or mental illness or condition.

5. “Involuntary Termination” shall mean any termination by the Executive prior
to the end of the Employment Period as a result of any Change in Duties,

 

7



--------------------------------------------------------------------------------

Compensation or Benefits or any termination by the Company prior to the end of
the Employment Period except:

a. a Voluntary Termination;

b. termination by mutual agreement;

c. termination for Cause;

d. termination as a result of Disability; or

e. termination as a result of death.

6. “Severance Period” shall mean a period of time, commencing on the effective
date of the termination of Executive’s employment with the Company, equal to the
difference, if any, between twenty-four (24) months and the total number of full
calendar months during which Executive has been employed by the Company
hereunder through such date. Notwithstanding the foregoing, (i) the Severance
Period shall never be more than 24 months nor less than zero months, and
(ii) the Severance Period shall terminate immediately upon a material breach by
the Executive of his obligations under Section VIII hereof.

7. “Voluntary Termination” shall mean any termination which results from a
resignation or retirement by Executive other than a resignation following a
Change in Duties, Compensation, or Benefits as defined herein.

H. Medical and Dental Benefits. If Executive’s employment with the Company or
any subsidiary or successor of the Company is terminated because of death,
Disability, or Involuntary Termination, then to the extent that Executive or any
of Executive’s dependents may be covered under the terms of any medical and
dental plans of the Company (or any subsidiary) immediately prior to the
termination, the Company will provide Executive and those dependents with the
same or equivalent coverages until twelve (12) months after the effective date
of any such termination of employment; provided that such coverages shall be
fully insured and shall be obtained and paid for directly by the Company. The
Company may, at its election, procure such coverages apart from, and outside of
the terms of, the plans applicable to other employees. The Company’s obligation
to provide such coverages will be limited by the requirement that Executive and
Executive’s dependents comply with all of the conditions of the medical or
dental plans applicable to employees generally and the Company is under no
obligation to obtain special coverages for Executive which would not be covered
by the plans applicable to employees generally. In consideration for these
benefits, Executive or his estate must make contributions equal to those
required from time to time from other employees for equivalent coverages under
the medical or dental plans. If and to the extent that Executive or any of his
dependents is eligible to participate in a medical, dental or other health
insurance plan of another employer after the termination of his employment by
the Company, then the benefit provided by this paragraph shall be eliminated or
commensurately diminished.

 

8



--------------------------------------------------------------------------------

X. Directors and Officers Insurance. The Company shall maintain and keep in
force directors and officers liability insurance coverage on all directors and
officers in such an amount as the Company deems reasonable and necessary under
the circumstances but in no event less than $10.0 million of aggregate coverage.

XI. Post-Termination Consulting. In the event of Executive’s Involuntary or
Voluntary Termination, if requested by the Company, Executive agrees to provide
services to the Company as a consultant for a period of thirty (30) days
following the effective date of such termination (the “Consulting Period”), in
exchange for cash compensation at the rate of $100 per hour. Executive shall
have the right to decline to provide any consulting services requested by the
Company after an Involuntary Termination or Voluntary Termination but such
refusal during the period when severance payments are being made by the Company
will result in the forfeiture of Executive’s right to the Severance Amount
hereunder. If Executive does elect to provide consulting services following the
completion of the severance period, Executive shall be obligated to provide no
more than ten (10) hours of consulting services per week during the Consulting
Period, and the Company shall make reasonable accommodations for Executive with
respect to the place and time of the provision of such services so as not to
interfere with Executive’s future employment or employment opportunities or
otherwise.

XII. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and delivered in person or sent by United States registered
or certified mail, postage prepaid, addressed, in the case of Executive, to
Executive’s residence as indicated in Executive’s personnel file in the
Company’s records, or in the case of the Company, to its principal office
addressed to the attention of Director of Human Resources. Such notices or other
communications shall be effective upon delivery or, if earlier, three days after
they have been mailed as provided above.

XIII. Waiver. Failure or delay on the part of either party hereto to enforce any
right, power, or privilege hereunder shall not be deemed to constitute a waiver
thereof. The waiver of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement. No waiver shall
be valid unless in writing and executed by the party to be charged therewith.

XIV. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

XV. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Santa Clara or San
Francisco County, California, in accordance with the rules of the American
Arbitration Association then in effect by an arbitrator selected by both parties
within 10 days after either party has notified the other in writing that it
desires a dispute between them to be settled by arbitration. In the event the
parties cannot agree on such arbitrator within such 10-day period, each party
shall select an arbitrator and inform the other party in writing of such
arbitrator’s name and address within 5 days after

 

9



--------------------------------------------------------------------------------

the end of such 10-day period and the two arbitrators so selected shall select a
third arbitrator within 15 days thereafter; provided, however, that in the event
of a failure by either party to select an arbitrator and notify the other party
of such selection within the time period provided above, the arbitrator selected
by the other party shall be the sole arbitrator of the dispute. Each party shall
pay its own expenses associated with such arbitration, including the expense of
any arbitrator selected by such party and the Company will pay the expenses of
the jointly selected arbitrator. The decision of the arbitrator or a majority of
the panel of arbitrators shall be binding upon the parties and judgment in
accordance with that decision may be entered in any court having jurisdiction
thereover. Punitive damages shall not be awarded.

XVI. Assignment. Executive acknowledges that the services to be rendered under
this Agreement are unique and personal. Executive may not, without the written
consent of the Company, assign or transfer, whether by pledge, creation of a
security interest or otherwise, this Agreement or any right or obligation under
this Agreement to any other person or entity except for a transfer by will or by
the laws of descent or distribution of Executive’s right to receive payments or
benefits under this Agreement. In the event of any attempted assignment or
transfer contrary to this paragraph, the Company shall have no liability to pay
any amount so attempted to be assigned or transferred.

XVII. Successors. This Agreement and all rights under this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees, successors and, subject
to Section XVI above, assigns (including, without limitation, any company into
or with which the Company may merge or consolidate). The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

XVIII. Entire Agreement. This Agreement and the exhibit hereto represent the
entire agreement and understanding between the parties as to the subject matter
hereof and shall, as of the effective date hereof, supersede all prior or
contemporaneous agreements between the parties, whether written or oral. No
waiver, alteration, or modification of any of the provisions of this Agreement
shall be binding unless in writing and signed by duly authorized representatives
of the parties hereto.

XIX. Governing Law and Jurisdiction. This Agreement shall be interpreted,
construed, and enforced under the internal laws of the State of California,
without regard to its choice of laws principles. The courts of the State of
California shall have sole jurisdiction and venue over all controversies which
may arise with respect to this Agreement.

XX. Time. In comparing any period of time prescribed or allowed by this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall not be included. Time accounting shall begin upon
midnight of the following calendar day. All periods of time shall be assumed to
be specified in calendar days unless otherwise noted. In the case of fractional
days of time, the appropriate equivalent hours can be calculated and accounted
for against midnight of the calendar day in which the period of time started.

 

10



--------------------------------------------------------------------------------

XXI. Headings. The headings of the paragraphs contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.

XXII. Counterparts. This Agreement may be signed in one or more counterparts
which, taken together, shall constitute a single binding agreement between the
parties. Photocopies or telecopies of the parties’ original signatures hereto
may be relied upon as originals for all purposes.

XXIII. Attorneys Fees. All reasonable fees and expenses, including reasonable
attorneys’ fees and expenses, shall be awarded to the prevailing party in the
event of any litigation or arbitration involving the enforcement or
interpretation of this Agreement.

XXIV. Right to Advice of Counsel. The Executive acknowledges that he has
consulted with counsel and is fully aware of his rights and obligations under
this Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year indicated above.

 

THE COMPANY: SIRENZA MICRODEVICES, INC. By:  

/s/ Robert Van Buskirk

 

Robert Van Buskirk, Chief Executive Officer

EXECUTIVE:

/s/ Phillip Liao

Phillip Chuanze Liao

 

12



--------------------------------------------------------------------------------

Exhibit A:

   Form of Employee Confidentiality,    Nondisclosure and Invention Assignment
Agreement

 

13